— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered December 22, 1983, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant failed to raise his objections to the adequacy of the plea allocution in the court of first instance and accordingly has not preserved his claim for appellate review (see, People v Claudio, 64 NY2d 858; People v Pellegrino, 60 NY2d 636). In any event, the defendant’s plea of guilty was voluntarily and knowingly entered after full consultation with counsel (see, People v Harris, 61 NY2d 9). The defendant’s contention that the court should have conducted a more detailed allocution is without merit (see, People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067). Weinstein, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.